Case 20-10624-KHK        Doc 38    Filed 07/28/20 Entered 07/28/20 13:08:09          Desc Main
                                  Document      Page 1 of 3



                         UNITED STATES BANKRUPTCY COURT

                                           FOR THE

                            EASTERN DISTRICT OF VIRGINIA
                                  Alexandria Division

     In the Matter of:
                                                  Chapter 13
     GARY L. MARTIN
     AND
     LISA M. MARTIN
                                                  Case No. 20-10624-KHK

                           Debtors

             OBJECTION TO CONFIRMATION OF MODIFIED PLAN,
         NOTICE OF OBJECTION TO CONFIRMATION OF MODIFIED PLAN
                                  AND
            NOTICE OF SCHEDULED HEARING ON THIS OBJECTION

     Thomas P. Gorman, Chapter 13 Trustee, has filed this objection to confirmation of
     your Modified Chapter 13 Plan filed July 8, 2020. The cause for this objection is as
     follows:
            Violation of 11 U.S.C. §1325(a)(6) and 11 U.S.C. §1325(b)(1)(B) - Feasibility
            and Disposable Income.
                Debtors' prior Plan dated March 31, 2020 proposed $41,416.00 of
                   funding. Debtors filed February 28, 2020 and have paid only $1,382.00
                   into the Plan to date, while incurring $3,999.82 of post-petition
                   arrearages which they now seek to pay through Plan.
                There is no Proof of Claim for those new arrearages.
                Since Debtors have incurred post-petition debt nearly three times what
                   they have paid into the Plan, they have moved considerably backwards.
                Debtors failure to maintain their Plan and post-petition obligations to
                   date gives rise to concerns as to how they will make the payments in the
                   future they have been unable to make to date.
                Most egregiously, Debtors have proposed to lower the funding from the
                   $41,416.00 proposed in their prior Plan down to $32,810.00, meaning
                   they are asking unsecured creditors to pay their post-petition mortgage
                   obligations.

            Your rights may be affected. You should read these papers carefully and
     discuss them with your attorney, if you have one in this bankruptcy case. (If you
     do not have an attorney, you may wish to consult one.)
Case 20-10624-KHK       Doc 38   Filed 07/28/20 Entered 07/28/20 13:08:09               Desc Main
                                Document       Page 2 of 3
     Notice of Objection To Confirmation
     Gary L. Martin and Lisa M. Martin, Case # 20-10624-KHK

            If you do not wish the court to grant the relief sought in the objection, or if you
     want the court to consider your views on the objection, then on or before five business
     days prior to the hearing date, you or your attorney must:
            File with the court a written response with supporting memorandum as required
            by Local Bankruptcy Rule 9013-1(H). Unless a written response and
            supporting memorandum are filed and served by the date specified, the Court
            may deem any opposition waived, treat the motion as conceded, and issue an
            order granting the requested relief without further notice or hearing. If you mail
            your response to the court for filing, you must mail it early enough so the court
            will receive it on or before the date stated above. You must mail a copy to the
            persons listed below.

            Attend the hearing to be held on August 20, 2020 at 1:30 p.m., in Courtroom
            III on the 3rd floor, United States Bankruptcy Court, 200 South Washington
            Street, Alexandria, VA 22314. If no timely response has been filed opposing
            the relief requested, the court may grant the relief without holding a hearing.

            A copy of any written response must be mailed to the following persons:

                                   Thomas P. Gorman
                                   300 North Washington Street, Ste, 400
                                   Alexandria, VA 22314

                                   Clerk of the Court
                                   United States Bankruptcy Court
                                   200 South Washington Street
                                   Alexandria, VA 22314


             If you or your attorney do not take steps, the court may decide that you do not
     oppose the relief sought in the motion or objection and may enter an order granting that
     relief.

     Date: _July 28, 2020______                            __/s/Thomas P. Gorman ________
                                                           Thomas P. Gorman
                                                           Chapter 13 Trustee
                                                           300 N. Washington Street, #400
                                                           Alexandria, VA 22314
                                                           (703) 836-2226
                                                           VSB 26421
Case 20-10624-KHK       Doc 38   Filed 07/28/20 Entered 07/28/20 13:08:09              Desc Main
                                Document       Page 3 of 3
     Notice of Objection To Confirmation
     Gary L. Martin and Lisa M. Martin, Case # 20-10624-KHK


                                 CERTIFICATE OF SERVICE

     I hereby certify that I have this 28th day of July, 2020, served via ECF to authorized
     users or mailed a true copy of the foregoing Objection to Confirmation, Notice of
     Objection and Notice of Hearing to the following parties.

     Gary L. Martin                                John C. Morgan, Jr., Esquire
     Lisa M. Martin                                Attorney for Debtor
     Chapter 13 Debtors                            New Day Legal, PLLC
     3457 Goldmine Rd                              98 Alexandria Pike, Ste. 10
     Goldvein, VA 22720                            Warrenton, VA 20186


                                                          __/s/ Thomas P. Gorman______
                                                          Thomas P. Gorman
